DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located on page 37, line 33 – the relevant text has been reproduced below.

    PNG
    media_image1.png
    97
    699
    media_image1.png
    Greyscale

Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 



Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, 9-13, 18, 27, 30, 40-41, and 64 in the reply filed on 27 July 2022 is acknowledged.
Claims 65 and 71 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 July 2022.

Claim Interpretation
The instant claims require an average desaturation index of 0.3 or greater. The phrase “desaturation index” is defined as of page 9, lines 7-23 of the instant specification. For the purposes of examination of claim 1 under prior art, the examiner has searched for liposomes containing relatively larger proportions of lipids with unsaturated hydrophobic groups. Stearic, palmitic, and myristic acid and their derivatives have no carbon to carbon double bonds and therefore zero unsaturation. Oleic acid has one carbon to carbon double bond and therefore is monounsaturated. Linoleic acid has two carbon to carbon double bonds and therefore is doubly unsaturated.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the one or both lipid tails of claim 1. However, this lacks antecedent basis in claim 1 because claim 1 does not explicitly recite that the liposome has lipids with one or both lipid tails.
For the purposes of examination under prior art, claim 1 will be understood to depend from claim 3.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7, 9-13, 18, 27, 30, 41, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bornal et al. (WO 2016/154362 A1) in view of Hoge et al. (US 2017/0348415 A1).
Bornal et al. (hereafter referred to as Bornal) is drawn to tolerogenic liposomes for treating diabetes by increasing tolerance to diabetic autoantigens, as of Bornal, title and abstract. Bornal teaches the following composition, as of the figure in abstract, reproduced below.

    PNG
    media_image2.png
    381
    368
    media_image2.png
    Greyscale

The term “ITE” in the above-reproduced figure refers to the following compound, as of page 2, lines 28-29 of Bornal, relevant text reproduced below.

    PNG
    media_image3.png
    85
    859
    media_image3.png
    Greyscale

As such, the compound “ITE” of Bornal refers to the same compound as recited by part (ii) of instant claim 1. Bornal also teaches administering the autoantigen for which tolerance is desired, as of Bornal, page 63, claim 1 of Bornal.
Bornal does not teach a liposome.
Hoge et al. (hereafter referred to a Hoge) is drawn to tolerogenic compositions, as of Hoge, title and abstract. Hoge teaches treating diabetes in paragraphs 0023 and 0730. The particles of Hoge appear to be liposomes sized between 50 nm and 500 nm, as of Hoge, paragraph 0363, though Hoge teaches a particle size maximum of 200 nm in paragraph 0416.
Hoge does not teach the molecule known as ITE.
It would have been prima facie obvious for one of ordinary skill in the art to have administered the ITE and autoantigen of Bornal in the liposome particle of Hoge. Hoge is drawn to a liposomal particle useful for inducing tolerance to a particular antigen against which an immune response is not desired. Hoge teaches a nanoparticle used to deliver ITE and an autoantigen for inducing tolerance to a particular antigen against which an immune response is not desired. As the liposomal delivery vehicle of Hoge is useful for inducing tolerance, the skilled artisan would have been motivated to have substituted the liposome of Hoge in place of the nanoparticle of Bornal in order to have predictably delivered the active agents of Bornal (ITE and the autoantigen) to predictably achieve tolerance with a reasonable expectation of success. The simple substitution of one element (the liposome of Hoge) in place of another (the non-liposomal particle of Bornal) in order to achieve predictable results (delivery of the active agents of Bornal to induce tolerance) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claim 1, part (i), the claim requires a desaturation index of 0.3 or greater. Hoge teaches the following in paragraph 0381, relevant text reproduced below.

    PNG
    media_image4.png
    127
    466
    media_image4.png
    Greyscale

Hoge teaches the following regarding the cationic lipid in paragraph 0382, relevant text reproduced below.

    PNG
    media_image5.png
    84
    459
    media_image5.png
    Greyscale

The phrase “DLin” in the above-indicated cationic lipids refer to the presence of two lineoleoyl groups which are doubly unsaturated. As such, a liposome comprising about 57% doubly unsaturated lipid and the remainder being saturated lipid would appear to have the required desaturation index.
As to claim 1, part (ii), the claim requires an average of from 200-15,000 molecules of ITE or its salt per liposome. Neither Bornal nor Hoge appears to have measured this quantity. Nevertheless, Bornal teaches both an inactive nanoparticle and an active agent ITE, and teaches amounts of these agents, e.g. on page 42, as of the last paragraph. It would not have been inventive for the skilled artisan to have determined the optimum ratio of nanoparticle excipient and ITE. Where the general conditions of a claim are taught by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a composition comprising ITE and a particulate excipient are taught by the prior art. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of these elements by routine experimentation. Additionally, it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See MPEP 2144.05(II)(A), end of paragraph. The recitation of a specific ratio of ITE to delivery vehicle appears to represent a change of proportions and/or degree, and is not sufficient to overcome the applied rejection.
As to claim 2-3, Hoge teaches in paragraphs 0381-0382 a saturated lipid species (dipalmitoyl phosphatidylcholine and PEG-c-DMA), an unsaturated lipid species (DLin-DMA or other “DLin” lipids), and cholesterol. As best understood by the examiner, the term “DLin” refers to the presence of two linoleic groups, which are doubly unsaturated. As such, the lipid species comprising unsaturated bonds, which is the cationic DLin-DMA (or other “DLin” lipid), appears to comprise 57.1% of the total in the example in paragraph 0381. As to claim 3, both tails of DLin-DMA comprise two unsaturated bonds.
As to claims 4, Hoge teaches PEG-c-DMG in paragraph 0361. The “M” in “DMG” refers to a myristic group, which is a saturated 14-carbon chain.
As to claim 5, elsewhere in the document, Hoge teaches DSPE-PEG in paragraph 0479. 
As to claim 6, Hoge teaches DSPE-PEG in paragraph 0479 but does not specify the molecular weight of PEG in this paragraph. Hoge suggests 2000 Dalton PEG (albeit attached to lipids other than DSPE) in paragraph 0392. As such, the skilled artisan would have been motivated to have used DSPE-PEG2000 as the pegylated lipid to have predictably masked charge (which is the taught use of PEG in paragraph 0501 of Hoge) with a reasonable expectation of success.
As to claim 7, paragraphs 0381-0382 of Hoge teach a saturated lipid species (dipalmitoyl phosphatidylcholine and PEG-c-DMA), an unsaturated lipid species (DLin-DMA or other “DLin” lipids), and cholesterol. The lipid species comprising the unsaturated bond, which is the cationic DLin-DMA (or other “DLin” lipid), appears to comprise 57.1% of the total in the example in paragraph 0381. As to claim 3, both tails of DLin-DMA comprise two unsaturated bonds.
As to claim 9, Hoge teaches 34.3% cholesterol in paragraph 0381, reproduced above. This is close to the maximum of 34% cholesterol. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I), second paragraph in section. Additionally, Hoge teaches about 25-40% cholesterol in paragraph 0368. This overlaps with the claimed range. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 10, this is an independent claim requiring liposomes with a specific size range, a specific cholesterol amount range, and a specific number of molecules of ITE per liposome. As such, claim 10 appears to recite all of the requirements of claims 1 and 9 except the average desaturation index. As such, claim 10 is rejected for essentially the same reason that claims 1 and 9 are rejected.
As to claim 11, this claim requires an average desaturation index of 0.3 or greater and is rejected for essentially the same reason that claim 1 is rejected.
As to claim 12, in paragraphs 0381-0382, Hoge teach a saturated lipid species (dipalmitoyl phosphatidylcholine and PEG-c-DMA), an unsaturated lipid species (DLin-DMA or other “DLin” lipids), and cholesterol. The lipid species comprising the unsaturated bond, which is the cationic DLin-DMA (or other “DLin” lipid), appears to comprise 57.1% of the total in the example in paragraph 0381. As to claim 3, both tails of DLin-DMA comprise two unsaturated bonds.
As to claim 13, DLin-DMA, as of Hoge, comprises two lipid tails with two unsaturated bonds therein.
As to claim 18, this is an independent claim requiring liposomes of a specific size having a saturated lipid species, an unsaturated lipid species, and cholesterol, wherein the unsaturated lipid species is over 50% of the lipid mixture. These limitations appear to have been recited by claims 1-3, though claim 18 does not require the average desaturation index required by claim 1. As such, claim 18 is rejected for the same reason that claims 1-3 are rejected.
As to claim 27, Bornal teaches diabetes autoantigens which can be administered, as of Bornal, page 24, lines 13-27. With regard to the mass ratio of diabetes autoantigen, this does not appear to have been measured by Bornal. Nevertheless, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of the claim are taught by Bornal, in that Bornal teaches administering both ITE and diabetes autoantigen together. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of these ingredients via routine experimentation. Additionally, it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See the end of MPEP 2144.05(II)(A). That the claim recites a specific ratio of ITE to delivery vehicle appears to represent a change of proportions and/or degree, and is not sufficient to overcome the applied rejection.
As to claim 30, this is an independent claim requiring liposomes comprising ITE and an antigen at a specific range of mass ratios. The recited range is the same as in claim 27. As such, claim 30 is rejected for essentially the same reason that claim 27 is rejected.
As to claim 41, the antigens of Bornal are associated with diabetes which has an autoimmune component, as of Bornal, page 8, top paragraph.
As to claim 46, Hoge teaches insulin as an antigen in paragraph 0777. In this case, the term “antigen” is understood to refer to the compound for which tolerance is desired.

Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bornal et al. (WO 2016/154362 A1) in view of Hoge et al. (US 2017/0348415 A1), the combination further in view of Peakman et al. (US 2007/0142622 A1).
Bornal is drawn to a nanoparticle comprising ITE and a diabetes autoantigen used for inducing tolerance to said autoantigen. Hoge is drawn to a liposomal delivery vehicle. See the rejection above over Bornal in view of Hoge. Bornal teaches that the islet tyrosine phosphatase IA-2 protein is a relevant autoantigen to which tolerance is desired, as of Bornal, page 26. Bornal suggests fragments of IA-2 as relevant on page 26 line 11.
Bornal differs from the claimed invention because Bornal does not teach the recited sequence.
Peakman et al. (hereafter referred to as Peakman) is drawn to peptide epitopes recognized by immune cells in the case of autoimmune disease, as of Peakman, title and abstract. Peakman desires achieving immunological tolerance to said peptide in order to treat autoimmune diseases, as of paragraph 0056 of Peakman. One such sequence is SSVSSQFSDAAQASP, which is taught in paragraph 0014 of Peakman as being relevant in regard to IDDM (insulin dependent diabetes mellitus).
Peakman does not teach a liposome.
It would have been prima facie obvious for one of ordinary skill in the art to have used the peptides of Peakman as the autoantigen in the composition of Bornal. Bornal is drawn to administering IDE along with an autoantigen in order to establish tolerance for said autoantigen. Bornal teaches that the islet tyrosine phosphatase IA-2 protein is a relevant autoantigen to which tolerance is desired, and suggests the generic use of fragments of this protein for achievement of tolerance, but does not teach the specific fragments recited by the instant claims. As Peakman teaches fragments of the IA-2 peptide and suggests establishing tolerance to these fragments, the skilled artisan would have been motivated to have modified the composition of Bornal to have included the fragments of IA-2 protein taught by Peakman for predictably establishing tolerance and thereby predictably treating diabetes with a reasonable expectation of success.
As to claim 40, sequence 3 of Peakman appears to be the same as recited sequence 15. Peakman teaches other IA-2 fragments in paragraph 0014.


Claim(s) 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bornal et al. (WO 2016/154362 A1) in view of Hoge et al. (US 2017/0348415 A1), the combination further in view of Rodriguez-Fernandez et al. (Frontiers in Immunology, Vol. 9, Article 253, February 2018, pages 1-17).
Bornal is drawn to a nanoparticle comprising ITE and a diabetes autoantigen used for inducing tolerance to said autoantigen. Hoge is drawn to a liposomal delivery vehicle. See the rejection above over Bornal in view of Hoge. Hoge teaches the use of phosphatidylserine to achieve phatocytosis in paragraph 0629 of Hoge.
Neither Bornal nor Hoge teach the required zeta potential.
Rodriguez-Fernandez et al. (hereafter referred to as Fernandez) is drawn to phosphatidylserine liposomes to promote tolerance in type I diabetes, as of Fernandez, page 1, title and abstract. Fernandez teaches the desirability to “pathological recognition of β-cell autoantigens [e.g. by the immune system]”, as of Fernandez, page 2, left column, second paragraph, indicating the desirability to halt autoimmunity in type 1 diabetes. Fernandez teaches making liposomes comprising the peptide for which tolerance is desired, as of Fernandez, page 3, left column, section entitled “Peptide Selection and Preparation of Liposomes.” Liposomes have the following zeta potentials, as of Fernandez, page 6, table reproduced below.

    PNG
    media_image6.png
    194
    1028
    media_image6.png
    Greyscale

Fernandez does not teach ITE. Also, it does not appear as if the liposome exemplified by Fernandez, page 3, left column comprises the required desaturation index.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the liposome of Bornal in view of Hoge to have had phosphatidylserine and a negative zeta potential, as taught by Fernandez. Bornal, Hoge, and Fernandez are drawn to administering an agent to achieve immune tolerance. Fernandez teaches that phosphatidylserine liposomes undergo phagocytosis by dendritic cells, which appears useful in achieving toleration, as of Fernandez, page 1, abstract, and Hoge provides similar teachings in paragraph 0629. As such, the skilled artisan would have been motivated to have modified the liposome of Bornal in view of Hoge to have comprised both phosphatidylserine and a zeta potential in the range taught by Fernandez to have predictably enabled the liposome to be phagocytosed by dendritic cells in order to have predictably improved tolerance to the autoantigen with a reasonable expectation of success.
Note Regarding Reference Date: The instant application ultimately claims priority to provisional application 62/635,376, filed on 26 February 2018. Fernandez was published on 14 February 2018, which is less than a year earlier than the effective filing date of the instant application. There do not appear to be common inventors between the instant application and Fernandez; as such, the exceptions under AIA  35 U.S.C. 102(b)(1)(A) do not appear to be applicable here.

Claim(s) 1, 7, 10-11, 27, 30, 41, 46, and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pujol-Autonell et al. (PLOS One, 2015, pages 1-19) in view of Bornal et al. (WO 2016/154362 A1).
Pujol-Autonell et al. (hereafter referred to as Autonell) is drawn to immunotherapy against type-1 diabetes, wherein the aim of the therapy is to achieve tolerance to a β-cells to ameliorate type 1 diabetes, as of Autonell, page 1, abstract. The composition of Autonell is a liposome, as of Autonell, page 1, title.
Autonell does not teach ITE. Also, the liposomes of Autonell are of a larger size than the claimed liposomes.
Bornal et al. (hereafter referred to as Bornal) is drawn to tolerogenic liposomes for treating diabetes by increasing tolerance to diabetic autoantigens, as of Bornal, title and abstract. Bornal teaches the following composition, as of the figure in abstract, reproduced below.

    PNG
    media_image2.png
    381
    368
    media_image2.png
    Greyscale

The term “ITE” in the above-reproduced figure refers to the following compound, as of page 2, lines 28-29 of Bornal, relevant text reproduced below.

    PNG
    media_image3.png
    85
    859
    media_image3.png
    Greyscale

As such, the compound “ITE” of Bornal refers to the same compound as recited by part (ii) of instant claim 1. Bornal also teaches administering the autoantigen for which tolerance is desired, as of Bornal, page 63, claim 1 of Bornal. Bornal teaches that ITE, when combined with a tolorogenic antigen, increase the number of regulatory T-cells and thereby increase tolerance, as of Bornal, page 11 lines 14-21.
Bornal does not teach a liposome.
It would have been prima facie obvious for one of ordinary skill in the art to have combined ITE, as of Bornal, with the liposome of Autonell. Autonell is drawn to a liposome for administering an antigen for inducing tolerance in the case of type 1 diabetes. Bornal teaches that ITE improves tolerogenic effect by increasing regulatory T-cells. As such, the skilled artisan would have been motivated to have combined the ITE of Bornal with the liposome of Autonell to have predictably improved the tolerogenic effect with a reasonable expectation of success.
As to claim 1, the claim requires a particle size of 50 nm to 250 nm. While Autonell teaches a larger particle size, Bornal teaches smaller particles sized about 50-60 nm, as of Bornal, page 32 lines 3-8. As such, the skilled artisan would have been motivated to have sized the particles of Autonell to have been in the size range taught by Bornal for predictable delivery of a tolorogenic antigen with a reasonable expectation of success.
As to claim 1, the claim requires an average desaturation index of 0.3 or greater. Autonell teaches DOPS/DLPC/CH at 1:1:1.33 molar ratio, as of Autonell, page 6, first paragraph in “Results” section. DOPS has two oleoyl chains that are singly unsaturated, and DLPC has two linoleoyl chains that are double unsaturated. This would have resulted in an average desaturation index in the claimed range.
 As to claim 1, part (ii), the claim requires an average of from 200-15,000 molecules of ITE or its salt per liposome. Neither Autonell nor Bornal appears to have measured this quantity. Nevertheless, Bornal teaches both an inactive nanoparticle and an active agent ITE, and teaches amounts of these agents, e.g. on page 42, as of the last paragraph. It would not have been inventive for the skilled artisan to have determined the optimum ratio of nanoparticle excipient and ITE. Where the general conditions of a claim are taught by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a composition comprising ITE and a particulate excipient are taught by the prior art. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of these elements by routine experimentation. Additionally, it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See MPEP 2144.05(II)(A), end of paragraph. The recitation of a specific ratio of ITE to delivery vehicle appears to represent a change of proportions and/or degree, and is not sufficient to overcome the applied rejection.
As to claim 7, the DOPS and DLPC or Autonell comprise a single or multiple unsaturated bonds.
As to claim 10, this is an independent claim requiring liposomes with a specific size range, a specific cholesterol amount range, and a specific number of molecules of ITE per liposome. As such, claim 10 appears to recite all of the requirements of claims 1 except the average desaturation index, and also recites the amount of cholesterol. With regard to the amount of cholesterol, Autonell teaches DOPS/DLPC/CH at 1:1:1.33 molar ratio. This is about a 39-40 mol% cholesterol. To the extent that the claims are drawn to mole percentage, this is slightly higher than the maximum of 34% cholesterol that is claimed. Nevertheless, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I), second paragraph. Additionally, generally, differences in concentration between the prior art and claims will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, no evidence of the criticality of the amount of cholesterol has been provided. Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a liposome comprising cholesterol for tolerogenic purposes has been taught by the prior art. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable amount of cholesterol by routine experimentation.
As to claim 11, this claim requires an average desaturation index of 0.3 or greater and is rejected for essentially the same reason that claim 1 is rejected.
As to claim 27, Bornal teaches diabetes autoantigens which can be administered, as of Bornal, page 24, lines 13-27. With regard to the mass ratio of diabetes autoantigen, this does not appear to have been measured by Bornal. Nevertheless, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of the claim are taught by Bornal, in that Bornal teaches administering both ITE and diabetes autoantigen together. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of these ingredients via routine experimentation. Additionally, it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See the end of MPEP 2144.05(II)(A). That the claim recites a specific ratio of ITE to delivery vehicle appears to represent a change of proportions and/or degree, and is not sufficient to overcome the applied rejection.
As to claim 30, this is an independent claim requiring liposomes comprising ITE and an antigen at a specific range of mass ratios. The recited range is the same as in claim 27. As such, claim 30 is rejected for essentially the same reason that claim 27 is rejected.
As to claim 41, the antigens of Bornal are associated with diabetes which has an autoimmune component, as of Bornal, page 8, top paragraph.
As to claim 46, Autonell teaches peptides derived from insulin, as of Autonell, page 3, section entitled “Peptides and liposomes.”
As to claim 64, Autonell teaches a zeta potential in the range of about -30 mV on page 6, Table 1.
Claim 2 is not rejected here. This is because claim 2 requires a saturated lipid species. Autonell does not teach this. The liposome exemplified by Autonell has DOPS, DLPC, and Cholesterol, as of Autonell, page 6. All of these are unsaturated lipid species. Therefore, Autonell does not teach a saturated lipid species. This reason for non-rejection also applies to claims 12-13.




Additional Cited Prior Art
As an additional relevant prior art reference, the examiner cites Hay (US 2016/0060358 A1). Hay is drawn to a phosphatidylserine containing composition for inducing tolerance against an antigen, as of Hay, title and abstract.
Hay is not anticipatory because a) it is not clear that the phosphatidylserine of Hay is in the form of a liposome, and b) Hay does not teach ITE. Also, it is unclear as to whether the teachings of Hay would have motivated the skilled artisan to have produced a composition with an average desaturation index in the claimed range.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612